Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a Final Office action. In response to communications received 11/15/2021, Applicant, on
2/15/2022, amended claims 1-3, 5, 10-11, 14, 16 and 24. Claims 1-2, 5, 7-8, 10-14 and 16-25 remain pending in this application and have been rejected below.

Response to Amendment
Applicant’s amendments and arguments have been considered. However, the 101 rejection remains and is updated below.
Applicant’s amendments and arguments have been considered. However, the 103 rejection remains and is updated below.

Response to Argument
With respect to the 101 arguments, Applicant argues that limitations of claim 1 integrate the alleged judicial exception into a practical application (See Remarks at pg. 12). Specifically, Applicant submits that the “digital product display device” is a special computing device and “constitutes an improvement in the field of digital display systems or digital display controllers for retail management systems and provides new functionality” (See Remarks at pg. 13). However, Examiner respectfully disagrees. Examiner notes that the digital product display device is merely a computing device that performs its generic function of displaying. The Applicant’s Specification and claims do not mention any “new functionality” or additional method of displaying. Specifically, the claims recite “sending, by the computing device, a display category to a digital product display device… for display on the digital product display device.” Additionally, Applicant’s Specification describes “the display 73 of each of the product display devices 64 is configured to display information received from the analytics server 60 through the network 50. The display 73 may be in the form of a digital display, such as a light emitting diode (LED) display, a liquid crystal display (LCD), a plasma display panel (PDP), or the like” (See Applicant’s Specification, ¶0035). From Applicant’s Specification, it is clear that a digital product display device can be any generic display utilized to execute the generic function of displaying a category. Accordingly, the digital product display device is a technology generally linked to the judicial exception.

Also, with respect to the 101 arguments, Applicant argues the limitations of claim 1, 8-12, 14 and 16-19 are other than what is well-understood, routine, and conventional activity and are significantly more than the alleged abstract idea under Step 2B (See Remarks at pgs. 14-18). Specifically, Applicant alleges that the limitations of claim 1, 8-12, 14 and 16-19 “constitute an improvement in the technical field of digital display systems and/or digital display controllers” and “digital product display devices” (See Remarks at pgs. 15-18). However, Examiner respectfully disagrees. Examiner notes that the recited additional elements, a computing device, digital product display device, computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device; or system… comprising: a CPU, a computer readable memory and computer readable storage medium associated with a computing device; consumer monitoring devices and motion detecting sensors are recited at a high-level of generality (i.e., as a generic computing components performing a generic computer functions of calculating and displaying implicit popularity of products) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Additionally, Examiner reiterates that the digital product display device is not a special computing device, such that it performs special functions. As described in the Applicant’s Specification, the display 73 of each of the product display devices 64 is configured to display information received from the analytics server 60 through the network 50. The display 73 may be in the form of a digital display, such as a light emitting diode (LED) display, a liquid crystal display (LCD), a plasma display panel (PDP), or the like” (See Applicant’s Specification, ¶0035). From Applicant’s Specification it is clear that a digital product display device can be any generic display. As claimed, the digital product display device is merely used for the generic function of displaying. Therefore, a display device used to display information (e.g. display categories, implicit popularity numbers, etc.) is well-understood, routine and conventional.

Also, with respect to the 101 arguments, Applicant argues that additional elements of Claim 8 and Claim 14 integrate the alleged judicial exception into a practical application, for the same reasons set forth for the arguments of Claim 1 (See Remarks at pgs. 15-18). However, Examiner respectfully disagrees. See the above argument.

With respect to the 103 arguments, Applicant argues that Hershey does not teach aggregating the set of consumer actions. Specifically, Applicant argues that Hershey does not teach aggregating consumer actions by type of physical action (See Remarks at pgs. 20, 26 and 29). However, Examiner respectfully disagrees. Examiner notes that Hershey’s disclosure tracks shoppers and aggregates shopper behavior instances in a Shopper database. Such shopper behavior instances are characterized by the type of physical action for a particular product or brand (i.e. time spent reading labels, waiting in line, etc.)  and can be collected over time at any frequency. The aggregation measurements that are collected according to contextual attributes that describe types interactions made by a shopper is an aggregation of actions according to action type (See Hershey, Col. 7). Therefore, Hershey’s disclosure is more than sufficient to teach, suggest, or encompass directed to aggregating, by the computing device, the set of consumer actions by type of physical action over time, thereby producing aggregated action event data related to the product. 

Also, with respect to the 103 arguments, Applicant argues that the applied art does not teach applying different predetermined weights as claimed (See Remarks at pgs. 20-22, 27 and 29). Specifically, Applicant alleges that Examiner relies on Langdon’s consumer interactions to teach physical actions. However, Examiner notes that the primary reference Hershey is relied upon to teach physical actions. Whereas, the Langdon reference teaches “applying, by the computing device, different predetermined weights to each of the respective types of … actions.” Examiner notes that Langdon’s disclosures applies weights to different types of consumer actions with a product or service (e.g. access, purchase, etc., as shown in Table 1 of Langdon). Both Hershey and Langdon teach to analyzing shopper behavior and attaining shopper interaction attributes to offer a promotion (See at least Hershey, Col. 31 and Langdon, Abstract). The weighted coefficients in Langdon teach to analyzing the impact of different consumer interactions, which if incorporated in in Hershey would have served Hershey’s pursuit of effectively analyzing aggregated shopper behavior (See Hershey, Abstract). Therefore, it would be obvious for one of ordinary skill in the art to combine the elements of Hershey and Langdon.   

With respect to the 103 arguments, Applicant argues that Hershey in view of Langdon does not explicitly teach calculating an implicit popularity number as claimed (See Remarks at pgs. 22, 27 and 30). Specifically, Applicant alleges that the cited reference do not recite “a total number of times each of the respective types of physical actions in the set of consumer actions related to the product is performed by the multiple consumers over the span of time at the location” (See Remarks at pgs. 22-23). However, Examiner respectfully disagrees. Examiner notes that Hershey discloses an aggregation of measurements collected according to contextual attributes that describe types of physical interactions made by a shopper over time at a physical location (See Hershey, Col. 7).  The secondary reference, Langdon, teaches a total number of times each type of consumer interaction occurs which is aggregated across multiple customers (See Langdon, Col. 16-17). Both references score consumer action data to determine an impression of a product. Therefore, it would be obvious for one of ordinary skill in the art to incorporate Langdon’s calculation of the number of times each respective type of action in the set of consumer actions related to the product in Hershey to serve Hershey’s pursuit of effectively analyzing aggregated shopper behavior (See Hershey, Abstract).  

Also, with respect to the 103 arguments, Applicant argues that Aoki does not teach “sending a display category to a digital product display device based on an implicit popularity number” (See Remarks at pgs. 23-24, 27 and 30). However, Examiner disagrees. Aoki’s disclosure explicitly displays a popularity number and sends a display category represents a measure of consumer popularity of the product to a display device (See Aoki, at least Fig. 11A for a popularity number example and embodiment 110 for a display device). Both Hershey and Aoki’s disclosures analyze shoppers’ preferences to determine popularity and affinity to a product. In both references, the analysis of shopper affinity and popularity can be utilized to drive brand and product marketing. Therefore, Examiner has reasonably interpreted that it would be obvious to incorporate Aoki’s display based on product analytics in Hershey to serve Hershey’s pursuit of effectively displaying the analyzed shopper data (See Hershey, Col. 32) and driving brand and product marketing (See Hershey, Col. 1 and 7). 

With respect to the 103 rejection, Applicant argues that the cited references do not teach the amended dependent claim 5 (See Remarks at pgs. 25-26). Specifically, Applicant alleges that the applied art does not teach “determining, by the computing device, that a subset of the physical actions are key performance indicators associated with the product category based on a look-up table” (See Remarks at pg. 26). However, Examiner notes that Hershey discloses product categories that are retrieved from an item category table to categorize shopper profile data associated with physical actions by the shopper (See Col. 16 for look-up table and Col. 7 for physical actions associated to shopper profile data). See the following updated rejection: (Hershey: Col. 21 (lines 50-67), Col. 22 (lines 1-13 and 24-49): Data regarding a determination of a decision to purchase an item includes a determined product category and category-based factors. Category based factors include a time spent engaging or shopping in a product category. Specifically, a total category-based shopping time can be determined for a product category. Individual factors of the total category-based shopping time, such as navigating time (i.e. time navigating a categorical shopping aisle) and spending (i.e. time a shopper spends engaging with a product category) [subset of a set of consumer actions], can also be determined. See Cols. 7-8 where consumer actions include different interactions made between a shopper and the surrounding marketing elements of a store, such as displays and items, for example, visual attention, physical contact, and more high-level various shopping actions including comparing products, reading labels, waiting in a line, etc. See Col. 16, lines 44-53 where the categories of the items are retrieved from an item category table. See computing device in Col. 32, lines 39-60.).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5, 7-8, 10-12, 14, 16-19, 21 and 23-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non- patentable subject matter. The claims are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

In accordance with Step 1, it is noted that the method recited in claims 1, 5, 7 and 21, and 23-25; the computer program product recited in claims 8 and 10-12; and the system recited in claims 14 and 16-19 are directed to a potentially eligible category of subject matter (i.e., processes, machine etc.). Therefore, claims 1, 5, 7-8, 10-12, 14, 16-19, 21 and 23-25 satisfy Step 1 because they are directed to eligible categories of subject matter.

In accordance with Step 2A, prong one, claims 1, 5, 7-8, 10-12, 14, 16-19, 21 and 23-25 recite an abstract idea.

Specifically, the independent claim(s) recite(s): 
Claim 1:
obtaining real-time consumer interaction data, wherein the consumer interaction data is related to a product at a location; 
identify a set of consumer actions related to a product based on the real-time consumer interaction data wherein the consumer actions comprise a plurality of different physical actions related to the product of multiple consumers over a span of time at the location;
	aggregating the set of consumer actions related to the product by type of physical action over time thereby producing aggregated action event data; 
applying different predetermined weights to each of the respective types of physical actions in the aggregated action event data, thereby producing weighted aggregated action event data; 
calculating an implicit popularity number for the product based on the weighted aggregated action event data, wherein the implicit popularity number is based on a total number of times each of the respective types of physical actions in the set of consumer actions is performed by the multiple consumers over the span of time at the location, the set of consumer actions being identified from the real-time consumer interaction data; 
calculating an implicit popularity number for the product based on the weighted aggregated action event data; 
sending a display category associated with the product and at the location based on the implicit popularity number, wherein the display category represents a real-time measure of location-based consumer popularity of the product.

Claim 8:
receive, real-time consumer interaction data from one or more cameras in a physical environment; 
identify consumer actions related to a product based on the real-time consumer interaction data, wherein the consumer actions comprise a plurality of different physical actions of multiple consumers over a span of time in the physical environment; 
aggregate the consumer actions by type of physical action over time, thereby producing aggregated action event data; 
apply different predetermined weights to each of the respective types of physical actions in the aggregated action event data, thereby producing weighted aggregated action event data for the product; 
calculate an implicit popularity number for the product based on the weighted aggregated action event data, wherein the calculating the implicit popularity number is performed in an ongoing or periodic basis such that the implicit popularity number is continuously or periodically updated based on the real-time consumer action data; and 6244-401774Appl. No. 15/964,837P201704860US01 
send a display category to … associated with the product and at the physical environment… based on the implicit popularity number.

Claim 14:
record consumer interaction data at a physical location; 
… display a display category thereon at the physical location;
to obtain real-time consumer interaction data … at the physical location, wherein the consumer interaction data is related to a product at the physical location and is based on physical actions of multiple consumers over a span of time at the physical location; 
to identify consumer actions related to a product at the physical location based on the consumer interaction data, wherein the consumer actions comprise a plurality of different physical actions of multiple consumers over time at the physical location; 
to aggregate the consumer actions by type of physical action over time, thereby producing aggregated action event data;
to apply different predetermined weights to each of the respective types of physical actions in the aggregated action event data, thereby producing weighted aggregated action event data related to the product; 
to calculate an implicit popularity number for the product based on the weighted aggregated action event data; 6244-401776Appl. No. 15/964,837P201704860US01and 
to send the display category … at the physical location, for display … based on the implicit popularity number.

The above-recited limitations viewed as an abstract idea recite certain methods of organizing human activity (viewed as an abstract idea is certain methods of organizing human activity (i.e. fundamental economic principles or practices; commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Specifically, Applicant’s Specification recites that “the present invention relates generally to consumer data utilization and, more particularly, to calculating and displaying implicit popularity of products in a physical store. Consumer data related to aggregate consumer buying habits and product preferences is often utilized by consumers/customers in on-line environments to make informed decision regarding which products to purchase” (Specification, ¶0001). Therefore, the method of determining and aggregating consumer actions to calculate a popularity number of a product for display in a store is a method of determining customer business behaviors (i.e. buying habits) and sales activities to determine a popularity number for marketing and improvement of business relations (i.e. informed decision regarding which products to purchase).

According to Step 2A, prong two, this judicial exception is not integrated into a practical application because the use of a computing device, digital product display device, computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device; or system… comprising: a CPU, a computer readable memory and computer readable storage medium associated with a computing device; consumer monitoring devices and motion detecting sensors for receiving data (i.e. obtain real-time consumer interaction data; etc.) , processing data (i.e. identifying consumer actions; aggregating consumer actions; apply different predetermined weights to each of the respective types of physical actions in the aggregated action event data, calculate an implicit popularity number based on the aggregated action event data; etc.), storing data, displaying data (i.e. display a display category thereon at the physical location; sending the display category to the product display device based on the implicit popularity number) and repeating steps is merely implementing the abstract idea  in the manner of “apply it”. 

The independent claims recite an abstract idea directed to methods of organizing human activity. The method of calculating and displaying popularity of products would clearly be a method of organizing human activity by consumer data utilization to calculate and display implicit popularity of products in a physical store [See Specification ¶0001]. Using a computer to receive, process, store and display the data resulting from this kind of organization and evaluative analysis merely implements the abstract idea in the manner of “apply it.” The claimed limitations of a system are constraining the abstract idea to a particular technological environment. This is not a technical or technological problem but is rather in the realm of commercial interactions (including marketing or sales activities or behaviors and business relations) and therefore an abstract idea.

In accordance with Step 2B, the claims only recites the additional elements – computing device, digital product display device, computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device; or system… comprising: a CPU, a computer readable memory and computer readable storage medium associated with a computing device; consumer monitoring devices and motion detecting sensors are recited at a high-level of generality (i.e., as a generic computing components performing a generic computer functions of calculating and displaying implicit popularity of products) such that it amounts no more than mere instructions to apply the exception using a generic computer component. When considering these additional elements as an ordered combination, the additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they, when considered as a whole, merely use conventional computer components to receive and process data and thus do not provide an inventive concept in the claims. Further, as evidence of generic computer implementation and an indication that the claimed invention does not amount to significantly more,, it is first noted that the courts have recognized that “receiving, processing, and storing data” (i.e. consumer monitoring devices in to record consumer interaction data; obtain real-time consumer interaction data in the form of sensor data from motion detecting sensors; etc.); “performing repetitive calculations” and “receiving or transmitting data over a network, e.g., using the Internet to gather data” to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner ((MPEP 2106.05d (II)). Also, as noted in the Applicant’s Specification, “The present invention may be a system, a method, and/or a computer program product at any possible technical detail level of integration. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention. The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing… These computer readable program instructions may be provided to a processor of a general-purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks… In computing infrastructure 10 there is a computer system (or server) 12, which is operational with numerous other general purposes or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with computer system 12 include, but are not limited to, personal computer systems, server computer systems, thin clients, thick clients, hand-held or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputer systems, mainframe computer systems, and distributed cloud computing environments that include any of the above systems or devices, and the like. Computer system 12 may be described in the general context of computer system executable instructions, such as program modules, being executed by a computer system… computer system 12 in computing infrastructure 10 is shown in the form of a general-purpose computing device. The components of computer system 12 may include, but are not limited to, one or more processors or processing units (e.g., CPU) 16, a system memory 28, and a bus 18 that couples various system components including system memory 28 to processor 16.” (See Specification, ¶0016-0027). Additionally, Applicant’s Specification describes “the display 73 of each of the product display devices 64 is configured to display information received from the analytics server 60 through the network 50. The display 73 may be in the form of a digital display, such as a light emitting diode (LED) display, a liquid crystal display (LCD), a plasma display panel (PDP), or the like” (See Applicant’s Specification, ¶0035). From the interpretation of the Specification and the MPEP, the claimed additional physical elements perform functions of the claimed invention that are operable on a general-purpose computer. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Further, the dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.

The dependent claims do not remedy these deficiencies.

Claims 5, 7, 10-11, 16-17, 21 recite limitations which further limit the processing or analysis of consumer actions.

Claims 12, 18-19 and 23-24 recite limitations which further limit the claimed data related to products and consumer actions.

Claims 25 recite limitations which further limit transmitting and updating product information.  

Using a computing device, a computer program product and a computer system to perform the data receiving, transmitting, processing, displaying and storing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more.

Taken as a whole and in any ordered limitation, the claimed invention clearly recites an abstract idea whose implementation is merely in the manner of “apply it” and thus fails to integrate the abstract idea into a practical exception and therefore is not patent eligible under 35 USC 101.

Examiner notes that claims 2, 13, 20 and 22 were evaluated under 101. However, claims 2, 13, 20 and 22 recite additional elements including streaming digital video data from one or more cameras… analyzing the streaming digital video data using image recognition software. Examiner notes that the utilization of the image recognition software to analyze consumer data collected by the streaming digital video data from one or more camera recites an improvement to the technical field for obtaining and recognizing consumer actions. Therefore, claims 2, 13, 20 and 22 are eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 5, 7-8, 10-14, 16-22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hershey et al. (US Patent, 10,354,262, hereinafter referred to as Hershey) in view of Langdon et al. (US Patent, 10,832,281, hereinafter referred to as Langdon) in further view of Aoki et al. (US Patent Application 10,121,164, hereinafter referred to as Aoki).

As per Claim 1, Hershey discloses a computer-implemented method, comprising: 

a)	obtaining, by a computing device, real-time consumer interaction data wherein the consumer interaction data is related to a product at a location (Hershey: Fig. 3-4, 19-21 and Cols. 2, 13 and 24: A deployment of cameras and signal sensors continuously recognize and track shopper behavior [consumer interaction data] at a location or a plurality of locations. As an example of shopper behavior, the time a user spends to choose a particular product or brand can be detected. Analysis of shopper behavior can be aggregated over a plurality of shoppers. (See Col. 2). The vision sensors track a shopper and their current trajectory through the store, such that the shopper trajectory can indicate the direction a shopper moves (See 13 (lines 1-40) and 24 (lines 4-12). See computing device in Col. 32, lines 39-60.);

b)	identifying, by the computing device, a set of consumer actions related to the product based on the real-time consumer interaction data wherein the set of consumer actions comprise a plurality of different physical actions related to the product of the multiple consumers over a span of time at the location (Hershey: Figs. 2, 10 and Col. 2, 5, 7-8, 13 and 24: A deployment of cameras and signal sensors continuously recognize and track shopper behavior [consumer interaction data] at a location or a plurality of locations (See Col. 2). The Shopper Behavior Trackers for each retail location (see embodiments 302, 304, and 306) can track multiple shoppers from the moment they enter the store to the time they exit [over a span of time]. Data created by Shopper Behavior Trackers at each location can be stored in the Shopper DB, which aggregates and stores the data across all channels (See Col. 5). The vision sensors track a shopper and their current trajectory through the store, such that the shopper trajectory can indicate the direction a shopper moves (See 13 (lines 1-40) and 24 (lines 4-12). The Shopper Profile Data includes the shopper behavior dataset, which is raw measurements for a shopper such as collection of physical and contextual attributes of a shopper's single trip to a store and the Point-of-Sale (PoS) data. The physical attributes can describe the shopper's physical states, consisting of a trajectory of a shopper and the physical states of the shopper including gesture, head orientation, mobile device usage mode, etc. The contextual attributes can describe any interactions made between a shopper and the surrounding marketing elements of a store, such as displays and items, for example, visual attention, physical contact, and more high-level various shopping actions including comparing products, reading labels, waiting in a line, etc. [different physical consumer actions] (See Cols. 7-8). See computing device in Col. 32, lines 39-60.); 

c)	aggregating, by the computing device, the set of consumer actions related to the product by type of physical action over time, thereby producing aggregated action event data (Hershey: Figs. 2-6 and Col. 6, lines 50-66, Col. 7-8, Col. 21 (lines 50-67), Col. 22 (lines 1-13 and 24-49) and 30: Tracking shoppers is presented for tracking shoppers one at a time, the tracking to produce aggregated results across many shoppers can occur continuously, for all shoppers, over time (See Col. 6, lines 50-66). Data regarding a determination of a decision to purchase an item includes a determined product category and category-based factors. Category based factors include a time spent engaging or shopping in a product category. Specifically, a total category-based shopping time can be determined for a product category. Individual factors of the total category-based shopping time, such as navigating time (i.e. time navigating a categorical shopping aisle) and spending (i.e. time a shopper spends engaging with a product category) [subset of a set of consumer actions], can also be determined (See Cols. 21-22). Data can be collected from a single location, or across many locations, and then aggregated into the Shopper Database for further analysis, where measurements and metrics can be derived based on a product or brand. Specifically, the shopper measurements and metrics can include per-week and per-month frequency of shopping visits to a store [over time at a location] or to all stores, per-category and per-store time spent, per-category and per-store money spent, etc. The measurements and metrics for the shopper are collected based on a collection of physical and contextual attributes. The contextual attributes can describe any interactions made between a shopper and the surrounding marketing elements of a store such as displays and items, for example, visual attention, physical contact, and more high-level various shopping actions including comparing products, reading labels, waiting in a line, etc. [set of consumer actions] (See Cols. 7-8). See computing device in Col. 32, lines 39-60.); 

d)	types of physical actions in the aggregated action event data, thereby producing aggregated action event data related to the product for the multiple consumers over the span of time at the location (Hershey: Figs. 2-6 and Col. 6, lines 50-66 and Col. 7: Tracking shoppers is presented for tracking shoppers one at a time, the tracking to produce aggregated results across many shoppers can occur continuously, for all shoppers, over time. Data can be collected from a single location, or across many locations, and then aggregated into the Shopper Database for further analysis, where measurements and metrics can be derived based on a product or brand. Specifically, the shopper measurements and metrics can include per-week and per-month frequency of shopping visits to a store [over time at a location] or to all stores, per-category and per-store time spent, per-category and per-store money spent, etc. The measurements and metrics for the shopper are collected based on a collection of physical and contextual attributes. The contextual attributes can describe any interactions made between a shopper and the surrounding marketing elements of a store such as displays and items, for example, visual attention, physical contact, and more high-level various shopping actions including comparing products, reading labels, waiting in a line, etc. [set of consumer actions].);

e)	calculating, by the computing device, an implicit popularity number for the product based on the… aggregated action event data, wherein the implicit popularity number is based on … physical actions in the set of consumer actions related to the product is performed by the multiple consumers over the span of time at the location, the set of consumer actions being identified from the real-time consumer interaction data (Hershey: Fig. 33 and 34 Col. 2, 13, 24 and 26-28: A deployment of cameras and signal sensors continuously recognize and track shopper behavior [consumer interaction data] at a location or a plurality of locations. As an example of shopper behavior, the time a user spends to choose a particular product or brand can be detected. Analysis of shopper behavior can be aggregated over a plurality of shoppers. (See Col. 2). The vision sensors track a shopper and their current trajectory through the store, such that the shopper trajectory can indicate the direction a shopper moves (See 13 (lines 1-40) and 24 (lines 4-12). The Shopper DB can store aggregated shopper trajectory, behavior, and transaction (PoS) data for each tracked shopper. This can include Shopper Behavior Data such as certain collected metrics, as well as the list of Trip Vectors. Shopper Behavior Data can include the determination of whether the shopper decided on a particular product pre-shelf or at-shelf. The contents of the Shopper DB can be aggregated over all shoppers, and the data made available to the Analytics Generation module for further analysis. The shopper data from the Shopper DB can calculate derivable metrics such as Brand/Product affinity [popularity] (See Col. 26-28). See computing device in Col. 32, lines 39-60.); and 

f)	a real-time measure location-based consumer popularity of the product (Hershey: Fig. 33 and 34 Col. 12 (lines 59-67)-Col. 13 (lines 1-7) and Cols. 26-28: A shopper’s current or real-time trajectory is estimated with a Device Tracker and stored in the Shopper DB as shopper profile data. The Shopper DB can store aggregated shopper trajectory, behavior, and transaction (PoS) data for each tracked shopper. This can include Shopper Behavior Data such as certain collected metrics. Shopper Behavior Data can include the determination of whether the shopper decided on a particular product pre-shelf or at-shelf. The contents of the Shopper DB can be aggregated over all shoppers, and the data made available to the Analytics Generation module for further analysis. The shopper data from the Shopper DB can calculate derivable metrics such as Brand/Product affinity [popularity] at a single retail location.);

Hershey does not explicitly disclose, however Langdon discloses 

d)	applying, by the computing device, different predetermined weights to each of the respective types of … actions (Langdon: Col. 4, lines 5-24: An impression score is based on consumer interaction types with a product. Col. 18, lines 24-40: Different interaction types of the interaction data (examples of interactions in Table 1) are weighed with coefficients to determine an impression score.);

e)	weighted aggregated action event data, wherein the implicit popularity number is based on a total number of times each of the respective types of physical actions in the set of consumer actions related to the product is performed by the multiple consumers (Langdon: Col. 4, lines 5-24: An impression score is based on consumer interaction types with a product. Col. 16-17 lines 26-40: Consumer interaction data associated with multiple customers is aggregated and stored in buckets [number of each interaction type]. Col. 18, lines 24-40: Different interaction types of the interaction data (examples of interactions in Table 1) are weighed with coefficients to determine an impression scores [implicit popularity].)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Hershey with Langdon’s weighted calculations of shopper behavior because the references are analogous/compatible, since each is directed toward features of analyzing shopper behavior to determine shopper affinities, and because incorporating with Langdon’s weighted calculations of shopper behavior in Hershey would have served Hershey’s pursuit of effectively analyzing aggregated shopper behavior (See Hershey, Abstract); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Hershey does not explicitly disclose; however, Aoki discloses:

f)	sending, by the computing device, a display category to a digital product display device associated with the product at the location via the network connection, for display on the digital product display device based on the implicit popularity number, wherein the display category represents a measure of consumer popularity of the product (Aoki: Col. 8, lines 43- Col. 9, lines 20 and Col. 10, lines 20-40: A server receives a display device information corresponding to the picked up product. Multiple display categories of display device information can be displayed. Specifically, as shown in Figs. 11A-11B, the display device information may display a monthly sales ranking or popularity of a product [measure of consumer popularity].).    

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Hershey with Aoki’s display based on product analytics because the references are analogous/compatible, since each is directed toward features of analyzing and rating products, and because incorporating with Aoki’s display based on product analytics in Hershey would have served
Hershey’s pursuit of effectively displaying the analyzed shopper data (See Hershey, Col. 32); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 2, Hershey in view of Langdon in further view Aoki discloses the method of claim 1, wherein the real-time consumer interaction data is in the form of streaming digital video data from one or more cameras at the location via a network connection, wherein the identifying the set of consumer actions related to the product comprises analyzing the streaming digital video data using image recognition software, wherein the real-time consumer interaction data further comprises sensor data from motion detecting sensors, the method further comprising analyzing the sensor data to determine the set of consumer actions related to the product (Hershey: Fig. 19-21 and Cols. 2, 7-8, 13 (lines 1-40), 18-19 and Cols. 24 (lines 4-12): A deployment of cameras and signal sensors continuously recognize and track shopper behavior [consumer interaction data] at a location or a plurality of locations. See Fig. for shopper recognition in the shopper recognizer. See Fig. 20-21 for the vision sensors and areas of interest including entrance, checkout and exit can be covered by Wi-Fi sensors. The vision sensors track a shopper and their current trajectory through the store, such that the shopper trajectory can indicate the direction a shopper moves (See 13 (lines 1-40) and 24 (lines 4-12).  Also, Fig. 22 shows an example of partial video and partial mobile coverage configuration. In this configuration, areas of interest 1902A-B including entrance, checkout, and exit can be covered by overlapping Wi-Fi and vision sensors. Shopper Profile Data (SPD) can be captured from streams of images from the vision sensors. Shopper Profile Data (SPD) consists of a set of different types of information we collect and analyze from shoppers. The Shopper Profile Data includes the shopper behavior dataset, which is raw measurements for a shopper such as collection of physical and contextual attributes of a shopper's single trip to a store and the Point-of-Sale (PoS) data. The physical attributes can describe the shopper's physical states, consisting of a trajectory of a shopper and the physical states of the shopper including gesture, head orientation, mobile device usage mode, etc. The contextual attributes can describe any interactions made between a shopper and the surrounding marketing elements of a store, such as displays and items, for example, visual attention, physical contact, and more high-level various shopping actions including comparing products, reading labels, waiting in a line, etc. [consumer actions and interaction data] (See Cols. 7-8).).

As per Claim 5, Hershey in view of Langdon in further view Aoki discloses the method of claim 1, further comprising:

a)	determining, by the computing device, a product category of the product (Hershey: Col. 21 (lines 50-67), Col. 22 (lines 1-13 and 37-49): Data regarding a determination of a decision to purchase an item includes a determined product category and category-based factors. Category based factors include a time spent engaging or shopping in a product category. See computing device in Col. 32, lines 39-60.);
 
b)	determining, by the computing device, that a subset of the plurality of different physical actions are key performance indicators associated with the product category based on a look-up table, wherein the identifying the set of consumer actions related to the product comprises identifying the key performance indicators, and wherein… physical action are based on the determined product category of the product (Hershey: Col. 21 (lines 50-67), Col. 22 (lines 1-13 and 24-49): Data regarding a determination of a decision to purchase an item includes a determined product category and category based factors. Category based factors include a time spent engaging or shopping in a product category. Specifically, a total category-based shopping time can be determined for a product category. Individual factors of the total category-based shopping time, such as navigating time (i.e. time navigating a categorical shopping aisle) and spending (i.e. time a shopper spends engaging with a product category) [subset of a set of consumer actions], can also be determined. See Cols. 7-8 where consumer actions include different interactions made between a shopper and the surrounding marketing elements of a store, such as displays and items, for example, visual attention, physical contact, and more high-level various shopping actions including comparing products, reading labels, waiting in a line, etc. See Col. 16, lines 44-53 where the categories of the items are retrieved from an item category table. See computing device in Col. 32, lines 39-60.);

Hershey does not explicitly disclose; however, Langdon discloses:

b)	wherein the predetermined weights for each of the types of… action… such that the implicit popularity number is based on the weighted key performance indicators (Langdon: Col. 4, lines 5-24: An impression score is based on consumer interaction types with a product. Col. 16-17 lines 26-40: Consumer interaction data associated with multiple customers is aggregated and stored in buckets [number of each interaction type]. Col. 18, lines 24-40: Different interaction types of the interaction data (examples of interactions and KPIs in Table 1) are weighed with coefficients to determine an impression scores [implicit popularity].)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Hershey with Langdon’s weighted calculations of shopper behavior because the references are analogous/compatible, since each is directed toward features of analyzing shopper behavior to determine shopper affinities, and because incorporating with Langdon’s weighted calculations of shopper behavior in Hershey would have served Hershey’s pursuit of effectively analyzing aggregated shopper behavior (See Hershey, Abstract); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 7, Hershey in view of Langdon in further view of Aoki discloses the method of claim 1, further comprising automatically updating the display category by: 
a)	determining, by the computing device, a new set of consumer actions related to the product based on new recorded consumer interaction data, wherein the new set of consumer actions comprise actions of multiple consumers over a second span of time (Hershey: Figs. 2 and Col. 4-6, 22 and 25-26: In-store behavior analytics measure the behavior of shoppers to provide a measurement on how category and brand buying decisions being made. The Shopper Behavior Trackers for each retail location (see embodiments 302, 304, and 306) can track shoppers from the moment they enter the store to the time they exit. Data created by Shopper Behavior Trackers at each location can be stored in the Shopper DB, which aggregates and stores the data across all channels. Shoppers’s trajectory and decisions to purchase an item at-shelf or pre-shelf can be tracked. Tracking shoppers is presented for tracking shoppers one at a time, the tracking to produce aggregated results across many shoppers can occur for all shoppers, over time. Data can be collected from a single location, or across many locations, and then aggregated into the Shopper Database (Shopper DB) for further analysis. A Shopper Recognizer module can use the shopper profile data to determine if it matches an existing shopper profile data. If a shopper has existing profile data, a Shopper Profile Merger module can retrieve the new shopper profile data to merge and update the existing shopper profile data [new set of actions and new recorded consumer interaction]. See Fig. 27 for specific shopper actions being recorded.);

b)	aggregating, by the computing device, the consumer actions by type of action over time, thereby producing new aggregated action event data (Hershey: Figs. 2-6 and Col. 4-7 and 30: Tracking shoppers is presented for tracking shoppers one at a time, the tracking to produce aggregated results across many shoppers can occur continuously, for all shoppers, over time. Data can be collected from a single location, or across many locations, and then aggregated into the Shopper Database for further analysis, where measurements and metrics can be derived based on a product or brand. Specifically, the shopper measurements and metrics can include per-week and per-month frequency [over time] of shopping visits to a store or to all stores, per-category and per-store time spent, per-category and per-store money spent, etc. The measurements and metrics for the shopper are collected based on a collection of physical and contextual attributes. The contextual attributes can describe any interactions made between a shopper and the surrounding marketing elements of a store such as displays and items, for example, visual attention, physical contact, and more high-level various shopping actions including comparing products, reading labels, waiting in a line, etc. [set of consumer actions].);

c)	calculating, by the computing device, an updated implicit popularity number for the product based on the new aggregated action event data and d) updated implicit popularity number (Hershey: Figs. 2-6 and Col. 4-7, 25-28 and 30: Tracking shoppers is presented for tracking shoppers one at a time, the tracking to produce aggregated results across many shoppers can occur continuously, for all shoppers, over time. A Shopper Recognizer module can use the shopper profile data to determine if it matches an existing shopper profile data. If a shopper has existing profile data, a Shopper Profile Merger module can retrieve the new shopper profile data to merge and update the existing shopper profile data. Updated data (the accepted input shopper profile data) can be collected from a single location, or across many locations, and then aggregated into the Shopper Database for further analysis, where measurements and metrics can be derived based on a product or brand. Specifically, the shopper measurements and metrics can include per-week and per-month frequency [over time] of shopping visits to a store or to all stores, per-category and per-store time spent, per-category and per-store money spent, etc. The measurements and metrics for the shopper are collected based on a collection of physical and contextual attributes. The contextual attributes can describe any interactions made between a shopper and the surrounding marketing elements of a store such as displays and items, for example, visual attention, physical contact, and more high-level various shopping actions including comparing products, reading labels, waiting in a line, etc. [set of consumer actions]. Specifically, such interactions can be used to determine a product or brand affinity [popularity number] (See ¶0028).); 

d)	updated implicit popularity number (Hershey: Col. 26: Current shopper profile updates the existing shopper profile data which is inputted to derive product affinity.)

Hershey does not explicitly disclose; however, Aoki discloses:

d)	sending, by the computing device, a updated display category to the digital product display device based on the… implicit popularity number (Aoki: Col. 8, lines 43- Col. 9, lines 20 and Col. 10, lines 20-40: A server receives a display device information corresponding to the picked-up product. Multiple display categories of display device information can be displayed. Specifically, as shown in Figs. 11A-11B, the display device information may display a monthly sales ranking or popularity of a product [measure of consumer popularity].).    

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Hershey with Aoki’s display based on product analytics because the references are analogous/compatible, since each is directed toward features of analyzing and rating products, and because incorporating with Aoki’s display based on product analytics in Hershey would have served
Hershey’s pursuit of effectively displaying the analyzed shopper data (See Hershey, Col. 32); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 8, Hershey discloses a computer program product for calculating and displaying implicit popularity of products, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to (Hershey: Fig. 19-21 and Cols. 2, 18-19, 32-33: See Fig. 41 for generic computing device that includes a processor 4110, memory 4120 (such as Random Access Memory or RAM), storage 4130 (such as a hard disk drive), input device 4140 (such as a keyboard, trackball, trackpad, or mouse), and output device 4150 (such as a CRT, LCD, or other type of display device, and an auditory device such as speakers)… Further, a deployment of cameras and signal sensors continuously recognize and track shopper behavior [consumer interaction data] at a location or a plurality of locations. See Fig. 20-21 for the vision sensors and areas of interest including entrance, checkout and exit can be covered by Wi-Fi sensors. Also, Fig. 22 shows an example of partial video and partial mobile coverage configuration. In this configuration, areas of interest 1902A-B including entrance, checkout, and exit can be covered by overlapping Wi-Fi and vision sensors.) cause the computing device to: 

a)	receive real-time consumer interaction data in the form of streaming digital video data from one or more cameras in a retail environment (Hershey: Fig. 3-4, 19-21 and Cols. 2, 13 and 24: A deployment of cameras and signal sensors continuously recognize and track shopper behavior [consumer interaction data] at a location or a plurality of locations. As an example of shopper behavior, the time a user spends to choose a particular product or brand can be detected. Analysis of shopper behavior can be aggregated over a plurality of shoppers. (See Col. 2). The vision sensors track a shopper and their current trajectory through the store, such that the shopper trajectory can indicate the direction a shopper moves (See 13 (lines 1-40) and 24 (lines 4-12).  In this configuration, areas of interest 1902A-B including entrance, checkout, and exit can be covered by overlapping Wi-Fi and vision sensors, such sensors capture a stream of images (See Col. 8). See computing device in Col. 32, lines 39-60.);  

b)	identify consumer actions related to a product based on the real-time consumer interaction data wherein the set of consumer actions comprise a plurality of different physical actions of the multiple consumers over a span of time in the physical environment (Hershey: Figs. 2, 10 and Col. 2, 5, 7-8, 13 and 24: A deployment of cameras and signal sensors continuously recognize and track shopper behavior [consumer interaction data] at a location or a plurality of locations (See Col. 2). The Shopper Behavior Trackers for each retail location (see embodiments 302, 304, and 306) can track multiple shoppers from the moment they enter the store to the time they exit [over a span of time]. Data created by Shopper Behavior Trackers at each location can be stored in the Shopper DB, which aggregates and stores the data across all channels (See Col. 5). The vision sensors track a shopper and their current trajectory through the store, such that the shopper trajectory can indicate the direction a shopper moves (See 13 (lines 1-40) and 24 (lines 4-12). The Shopper Profile Data includes the shopper behavior dataset, which is raw measurements for a shopper such as collection of physical and contextual attributes of a shopper's single trip to a store and the Point-of-Sale (PoS) data. The physical attributes can describe the shopper's physical states, consisting of a trajectory of a shopper and the physical states of the shopper including gesture, head orientation, mobile device usage mode, etc. The contextual attributes can describe any interactions made between a shopper and the surrounding marketing elements of a store, such as displays and items, for example, visual attention, physical contact, and more high-level various shopping actions including comparing products, reading labels, waiting in a line, etc. [different physical consumer actions] (See Cols. 7-8). See computing device in Col. 32, lines 39-60.); 

c)	aggregate the consumer actions by type of physical action over time, thereby producing to produce aggregated action event data and d)	physical actions in the aggregated action event data, thereby producing… aggregated action event data for the product (Hershey: Figs. 2-6 and Col. 6, lines 50-66, Col. 7-8, Col. 21 (lines 50-67), Col. 22 (lines 1-13 and 24-49) and 30: Tracking shoppers is presented for tracking shoppers one at a time, the tracking to produce aggregated results across many shoppers can occur continuously, for all shoppers, over time (See Col. 6, lines 50-66). Data regarding a determination of a decision to purchase an item includes a determined product category and category-based factors. Category based factors include a time spent engaging or shopping in a product category. Specifically, a total category-based shopping time can be determined for a product category. Individual factors of the total category-based shopping time, such as navigating time (i.e. time navigating a categorical shopping aisle) and spending (i.e. time a shopper spends engaging with a product category) [subset of a set of consumer actions], can also be determined (See Cols. 21-22). Data can be collected from a single location, or across many locations, and then aggregated into the Shopper Database for further analysis, where measurements and metrics can be derived based on a product or brand. Specifically, the shopper measurements and metrics can include per-week and per-month frequency of shopping visits to a store [over time at a location] or to all stores, per-category and per-store time spent, per-category and per-store money spent, etc. The measurements and metrics for the shopper are collected based on a collection of physical and contextual attributes. The contextual attributes can describe any interactions made between a shopper and the surrounding marketing elements of a store such as displays and items, for example, visual attention, physical contact, and more high-level various shopping actions including comparing products, reading labels, waiting in a line, etc. [set of consumer actions] (See Cols. 7-8). See computing device in Col. 32, lines 39-60.); 

e)	calculate an implicit popularity number for the product based on the … aggregated action event data, wherein the calculating the implicit popularity number is performed in an ongoing or periodic basis such that the implicit popularity number is continuously or periodically updated based on the real-time consumer action data (Hershey: Col. 6, lines 50-65: A shopper profile can collect shopper events respective to a product of brand. The tracking of shoppers can occur continuously and can be aggregated across many shoppers.  Data can be collected from a single location, or across many locations, and then aggregated into the Shopper Database for further analysis, where measurements and metrics can be derived based on a product or brand, such as Brand/Product affinity (See Col. 26). See Col. 25-26 where current [real-time] shopper profile data can update the existing profile data with the new measurements iteratively over time. According to the updated inputs to the shopper profile data, a Brand/Product Affinity is calculated.); and 

Hershey does not explicitly disclose, however Langdon discloses 

d)	apply different predetermined weights to each of the respective types of … actions (Langdon: Col. 4, lines 5-24: An impression score is based on consumer interaction types with a product. Col. 18, lines 24-40: Different interaction types of the interaction data (examples of interactions in Table 1) are weighed with coefficients to determine an impression score.);

e)	weighted aggregated action event data (Langdon: Col. 4, lines 5-24: An impression score is based on consumer interaction types with a product. Col. 16-17 lines 26-40: Consumer interaction data associated with multiple customers is aggregated and stored in buckets [number of each interaction type]. Col. 18, lines 24-40: Different interaction types of the interaction data (examples of interactions in Table 1) are weighed with coefficients to determine an impression scores [implicit popularity].)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Hershey with Langdon’s weighted calculations of shopper behavior because the references are analogous/compatible, since each is directed toward features of analyzing shopper behavior to determine shopper affinities, and because incorporating with Langdon’s weighted calculations of shopper behavior in Hershey would have served Hershey’s pursuit of effectively analyzing aggregated shopper behavior (See Hershey, Abstract); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Hershey does not explicitly disclose; however, Aoki discloses:

f)	send a display category to a digital product display device associated with the product and at the retail physical environment for display on the digital product display device, based on the implicit popularity number (Aoki: Col. 8, lines 43- Col. 9, lines 20 and Col. 10, lines 20-40: A server receives a display device information corresponding to the picked-up product. Multiple display categories of display device information can be displayed. Specifically, as shown in Figs. 11A-11B, the display device information may display a monthly sales ranking or popularity of a product [measure of consumer popularity] at the location.).    

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Hershey with Aoki’s display based on product analytics because the references are analogous/compatible, since each is directed toward features of analyzing and rating products, and because incorporating with Aoki’s display based on product analytics in Hershey would have served Hershey’s pursuit of effectively displaying the analyzed shopper data (See Hershey, Col. 32); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 10, Hershey in view of Langdon in view of Aoki discloses the computer program product of claim 8, wherein the program instructions further cause the computing device to: determine a product category of the product; and determine that subset of  plurality of different physical actions are key performance indicators for the product category based on a look-up table, wherein the calculating the implicit popularity number is based on a subset of the aggregate action event data associated with the key performance indicators (Hershey: Fig. 17, 26-29 and Col. 16, 22-24: Given shopper profile data, shopper trajectory data (data on shopper actions as the shopper navigates through a store) is associated with point of sale data (specifically, the contents of the shopper database can be aggregated over all shoppers for analysis). Categories of items purchased by a shopper are retrieved and the location of the identified categories of the items are mapped to the store layout. From these decision factors, a brand or product affinity [popularity number] can be calculated from how often a shopper purchases a brand or product compared to other brands or products in a particular category [key performance indicators]. Examiner notes that the shopper data consists of aggregated shopper data over all shoppers. The shopper data respective to a particular category is a subset of the aggregated shopper data and consumer actions. See Cols. 7-8 where consumer actions include different interactions made between a shopper and the surrounding marketing elements of a store, such as displays and items, for example, visual attention, physical contact, and more high-level various shopping actions including comparing products, reading labels, waiting in a line, etc. See Col. 16, lines 44-53 where the categories of the items are retrieved from an item category table.).

. As per Claim 11, Hershey in view of Langdon in further view of Aoki discloses the computer program product of claim 10... physical actions (Hershey: Col. 7-8: The Shopper Profile Data includes the shopper behavior dataset, which is raw measurements for a shopper such as collection of physical and contextual attributes of a shopper's single trip to a store and the Point-of-Sale (PoS) data. The physical attributes can describe the shopper's physical states, consisting of a trajectory of a shopper and the physical states of the shopper including gesture, head orientation, mobile device usage mode, etc. The contextual attributes can describe any interactions made between a shopper and the surrounding marketing elements of a store, such as displays and items, for example, visual attention, physical contact, and more high- level various shopping actions including comparing products, reading labels, waiting in a line, etc. [different physical consumer actions] (See Cols. 7-8).))

Hershey does not explicitly disclose, however Langdon discloses wherein the applying different predetermined weights to the respective types of ...actions comprises applying weights to the key performance indicators to thereby producing weighted key performance indicators, wherein the implicit popularity number is based on the weighted key performance indicators, wherein the key performance indicators are selected from one or more of the group consisting of: how many times products of this product type are intently looked at but not picked; how many times consumer's hands stretched to pick but did not pick the product; how many times products of this product type are picked up but go back after some consideration; how many times products of this product type are picked up but are not looked upon intently; and how many times products of this product type end up in the shopping cart (Langdon: Col. 4, lines 5-24: An impression score is based on consumer interaction types with a product. Col. 16-17 lines 26-40: Consumer interaction data associated with multiple customers is aggregated and stored in buckets Col. 18, lines 24-40: Different interaction types of the interaction data (examples of interactions and KPIs in Table 1) are weighed with coefficients to determine an impression scores [implicit popularity].  Examiner notes that the wherein clause providing a Markush group of key performance indicators is descriptive nonfunctional language and does not give patentable weight to the claim because the claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. See MPEP 2111.04) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Hershey with Langdon’s weighted calculations of shopper behavior because the references are analogous/compatible, since each is directed toward features of analyzing shopper behavior to determine shopper affinities, and because incorporating with Langdon’s weighted calculations of shopper behavior in Hershey would have served Hershey’s pursuit of effectively analyzing aggregated shopper behavior (See Hershey, Abstract); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 12, Hershey in view of Langdon in further view of Aoki discloses the computer program product of claim 8, wherein the computer program product further causes the computing device to:

Hershey does not explicitly disclose; however, Langdon discloses weighted aggregated action event data (Langdon: Col. 4, lines 5-24: An impression score is based on consumer interaction types with a product. Col. 16-17 lines 26-40: Consumer interaction data associated with multiple customers is aggregated and stored in buckets [number of each interaction type]. Col. 18, lines 24-40: Different interaction types of the interaction data (examples of interactions in Table 1) are weighed with coefficients to determine an impression scores [implicit popularity].)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Hershey with Langdon’s weighted calculations of shopper behavior because the references are analogous/compatible, since each is directed toward features of analyzing shopper behavior to determine shopper affinities, and because incorporating with Langdon’s weighted calculations of shopper behavior in Hershey would have served Hershey’s pursuit of effectively analyzing aggregated shopper behavior (See Hershey, Abstract); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Hershey does not explicitly disclose, however Aoki discloses determine an emotion based on the… action event data for the product; and select an emoticon associated with the emotion, wherein the display category further comprises the implicit popularity number, and the emoticon (Aoki: Col. 8, lines 43- Col. 9, lines 20; Col. 10, lines 20-40; and Col. 12, lines 1-38: A server receives a display device information corresponding to the picked up product. Multiple display categories of display device information can be displayed. Specifically, as shown in Figs. 11A-11B, the display device information may display a monthly sales ranking or popularity of a product [measure of consumer popularity] at the location. Based on action data (i.e. a user picking up a product), an emotion can be selected and displayed with an emoticon or mascot, along with a popularity of the product.).    

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Hershey with Aoki’s display based on product analytics because the references are analogous/compatible, since each is directed toward features of analyzing and rating products, and because incorporating with Aoki’s display based on product analytics in Hershey would have served Hershey’s pursuit of effectively displaying the analyzed shopper data (See Hershey, Col. 32); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 13, Hershey in view of Langdon in further view of Aoki discloses the computer program product of claim 8, wherein the computer program product further causes the computing device to dynamically update the implicit popularity number on a periodic basis… based on the update, and wherein the real-time consumer interaction data in the form of streaming digital video data from cameras in a physical environment, and wherein the identifying consumer actions comprises analyzing the streaming digital video data using image recognition software (Hershey: Figs. 2-6 and Col. 2, 7, 13 (lines 1-40), Cols. 24 (lines 4-12), 26-28 and 30:  : A deployment of cameras and signal sensors continuously recognize and track shopper behavior [consumer interaction data] at a location or a plurality of locations. See Fig. for shopper recognition in the shopper recognizer. See Fig. 20-21 for the vision sensors and areas of interest including entrance, checkout and exit can be covered by Wi-Fi sensors. The vision sensors track a shopper and their current trajectory through the store, such that the shopper trajectory can indicate the direction a shopper moves (See 13 (lines 1-40) and 24 (lines 4-12).  Tracking shoppers is presented for tracking shoppers one at a time, the tracking to produce aggregated results across many shoppers can occur continuously, for all shoppers, over time. A Shopper Recognizer module can use the shopper profile data to determine if it matches an existing shopper profile data. If a shopper has existing profile data, a Shopper Profile Merger module can retrieve the new shopper profile data to merge and update the existing shopper profile data. Updated data (the accepted input shopper profile data) can be collected from a single location, or across many locations, and then aggregated into the Shopper Database for further analysis, where measurements and metrics can be derived based on a product or brand. Specifically, the shopper measurements and metrics can include per-week and per-month frequency [over time] of shopping visits to a store or to all stores, per-category and per-store time spent, per-category and per-store money spent, etc. The measurements and metrics for the shopper are collected based on a collection of physical and contextual attributes. The contextual attributes can describe any interactions made between a shopper and the surrounding marketing elements of a store such as displays and items, for example, visual attention, physical contact, and more high-level various shopping actions including comparing products, reading labels, waiting in a line, etc. [set of consumer actions]. Specifically, such interactions can be used to determine a product or brand affinity [popularity number] (See ¶0028). Examiner notes that the metrics are computed according to the period of times in which new shopper profile data is inputted for analysis.);

Hershey does not explicitly disclose; however, Aoki discloses automatically send an updated display category to the product display device (Aoki: Col. 8, lines 43- Col. 9, lines 20 and Col. 10, lines 20-40: A server receives a display device information corresponding to the picked-up product. Multiple display categories of display device information can be displayed. Specifically, as shown in Figs. 11A-11B, the display device information may display a monthly sales ranking or popularity of a product [measure of consumer popularity].).    

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Hershey with Aoki’s display based on product analytics because the references are analogous/compatible, since each is directed toward features of analyzing and rating products, and because incorporating with Aoki’s display based on product analytics in Hershey would have served
Hershey’s pursuit of effectively displaying the analyzed shopper data (See Hershey, Col. 32); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 14, Hershey discloses a system for calculating and displaying implicit popularity of products, comprising: 

a)	a CPU, a computer readable memory and a computer readable storage medium associated with a computing device (Hershey: Fig. 19-21 and Cols. 2, 18-19: See Fig. 41 for generic computing device that includes a processor 4110, memory 4120 (such as Random Access Memory or RAM), storage 4130 (such as a hard disk drive), input device 4140 (such as a keyboard, trackball, trackpad, or mouse), and output device 4150 (such as a CRT, LCD, or other type of display device, and an auditory device such as speakers)); 

b)	a plurality of consumer monitoring devices adapted to record consumer interaction data at a physical location (Hershey: Figs. 42 and Cols. 32-33: A deployment of cameras and signal sensors continuously recognize and track shopper behavior [consumer interaction data] at a location or a plurality of retail locations. See Fig. 20-21 for the vision sensors and areas of interest including entrance, checkout and exit can be covered by Wi-Fi sensors. Also, Fig. 22 shows an example of partial video and partial mobile coverage configuration. In this configuration, areas of interest 1902A-B including entrance, checkout, and exit can be covered by overlapping Wi-Fi and vision sensors.);

d)	program instructions to obtain real-time consumer interaction data from the consumer monitoring devices at the physical location, wherein the consumer interaction data is related to a product at the physical location and is based on physical actions of multiple consumers over a span of time at the physical location (Hershey: Fig. 3-4, 19-21 and Cols. 2, 5, 8, 13, 18-19 and 24: A shopper who visits multiple retail locations in a geographic area. The geographic area can be a town, city, region, county, statistical area, or reflect a wider area such as a metropolis, multi-city, state, or multi-state area. The present invention can track the shopper's behavior as she visits each location, and aggregate the results in a single database (See Col. 5). A deployment of cameras and signal sensors continuously recognize and track shopper behavior [consumer interaction data] at a location or a plurality of locations. As an example of shopper behavior, the time a user spends to choose a particular product or brand can be detected. Analysis of shopper behavior can be aggregated over a plurality of shoppers. See Fig. 20-21 for the vision sensors and areas of interest including entrance, checkout and exit can be covered by Wi-Fi sensors [network]. Also, Fig. 22 shows an example of partial video and partial mobile coverage configuration. In this configuration, areas of interest 1902A-B including entrance, checkout, and exit can be covered by overlapping Wi-Fi and vision sensors, such sensors capture a stream of images (See Col. 8). The vision sensors track a shopper and their current trajectory through the store, such that the shopper trajectory can indicate the direction a shopper moves (See 13 (lines 1-40) and 24 (lines 4-12).);

e)	program instructions to identify consumer actions related to a product at the physical location based on the consumer interaction data, wherein the consumer actions comprise a plurality of different physical actions of multiple consumers over time at the physical location (Hershey: Figs. 2, 10 and Col. 2, 5, 7-8, 13 and 24: A deployment of cameras and signal sensors continuously recognize and track shopper behavior [consumer interaction data] at a location or a plurality of locations (See Col. 2). The Shopper Behavior Trackers for each retail location (see embodiments 302, 304, and 306) can track multiple shoppers from the moment they enter the store to the time they exit [over a span of time]. Data created by Shopper Behavior Trackers at each location can be stored in the Shopper DB, which aggregates and stores the data across all channels (See Col. 5). The vision sensors track a shopper and their current trajectory through the store, such that the shopper trajectory can indicate the direction a shopper moves (See 13 (lines 1-40) and 24 (lines 4-12). The Shopper Profile Data includes the shopper behavior dataset, which is raw measurements for a shopper such as collection of physical and contextual attributes of a shopper's single trip to a store and the Point-of-Sale (PoS) data. The physical attributes can describe the shopper's physical states, consisting of a trajectory of a shopper and the physical states of the shopper including gesture, head orientation, mobile device usage mode, etc. The contextual attributes can describe any interactions made between a shopper and the surrounding marketing elements of a store, such as displays and items, for example, visual attention, physical contact, and more high-level various shopping actions including comparing products, reading labels, waiting in a line, etc. [different physical consumer actions] (See Cols. 7-8). See computing device in Col. 32, lines 39-60.);

f)	program instructions to aggregate the consumer actions by type of physical action over time, thereby producing to produce aggregated action event data (Hershey: Figs. 2-6 and Col. 4-7 and 30: Tracking shoppers is presented for tracking shoppers one at a time, the tracking to produce aggregated results across many shoppers can occur continuously, for all shoppers, over time. Data can be collected from a single location, or across many locations, and then aggregated into the Shopper Database for further analysis, where measurements and metrics can be derived based on a product or brand. Specifically, the shopper measurements and metrics can include per-week and per-month frequency [over time] of shopping visits to a store or to all stores, per-category and per-store time spent, per-category and per-store money spent, etc. The measurements and metrics for the shopper are collected based on a collection of physical and contextual attributes. The contextual attributes can describe any interactions made between a shopper and the surrounding marketing elements of a store such as displays and items, for example, visual attention, physical contact, and more high-level various shopping actions including comparing products, reading labels, waiting in a line, etc. [set of consumer actions].);  

g)	… types of physical actions in the aggregated action event data, thereby producing… aggregated action event data related to the product (Hershey: Figs. 2-6 and Col. 6, lines 50-66 and Col. 7: Tracking shoppers is presented for tracking shoppers one at a time, the tracking to produce aggregated results across many shoppers can occur continuously, for all shoppers, over time. Data can be collected from a single location, or across many locations, and then aggregated into the Shopper Database for further analysis, where measurements and metrics can be derived based on a product or brand. Specifically, the shopper measurements and metrics can include per-week and per-month frequency of shopping visits to a store [over time at a location] or to all stores, per-category and per-store time spent, per-category and per-store money spent, etc. The measurements and metrics for the shopper are collected based on a collection of physical and contextual attributes. The contextual attributes can describe any interactions made between a shopper and the surrounding marketing elements of a store such as displays and items, for example, visual attention, physical contact, and more high-level various shopping actions including comparing products, reading labels, waiting in a line, etc. [set of consumer actions].);

h)	program instructions to calculate an implicit popularity number for the product based on the… aggregated action event data (Hershey: Fig. 33 and 34 Col. 26-28: The Shopper DB can store aggregated shopper trajectory, behavior, and transaction (PoS) data for each tracked shopper. This can include Shopper Behavior Data such as certain collected metrics, as well as the list of Trip Vectors. Shopper Behavior Data can include the determination of whether the shopper decided on a particular product pre-shelf or at-shelf. The contents of the Shopper DB can be aggregated over all shoppers, and the data made available to the Analytics Generation module for further analysis. The shopper data from the Shopper DB can calculate derivable metrics such as Brand/Product affinity [popularity].); and 

Hershey does not explicitly disclose; however, Aoki discloses:

c)	a digital product display device adapted to display a display category thereon at the physical location (Aoki: Col. 8, lines 43- Col. 9, lines 20 and Col. 10, lines 20-40: A server receives a display device information corresponding to the picked-up product. Multiple display categories of display device information can be displayed. See Fig. 3 for display devices.);  

i)	program instructions to send the display category to a digital product display device at the physical location, for display on the digital product display device, based on the implicit popularity number (Aoki: Col. 8, lines 43- Col. 9, lines 20 and Col. 10, lines 20-40: A server receives a display device information corresponding to the picked-up product. Multiple display categories of display device information can be displayed. Specifically, as shown in Figs. 11A-11B, the display device information may display a monthly sales ranking or popularity of a product [measure of consumer popularity].).    

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Hershey with Aoki’s display based on product analytics because the references are analogous/compatible, since each is directed toward features of analyzing and rating products, and because incorporating with Aoki’s display based on product analytics in Hershey would have served Hershey’s pursuit of effectively displaying the analyzed shopper data (See Hershey, Col. 32); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Hershey does not explicitly disclose; however, Langdon discloses:

g)	 program instructions to apply different predetermined weights to each of the respective types of… actions… weighted aggregated action event data related to the product (Langdon: Col. 4, lines 5-24: An impression score is based on consumer interaction types with a product. Col. 16-17 lines 26-40: Consumer interaction data associated with multiple customers is aggregated and stored in buckets [number of each interaction type]. Col. 18, lines 24-40: Different interaction types of the interaction data (examples of interactions in Table 1) are weighed with coefficients to determine an impression scores [implicit popularity].);

h) 	weighted aggregated action event data (Langdon: Col. 4, lines 5-24: An impression score is based on consumer interaction types with a product. Col. 16-17 lines 26-40: Consumer interaction data associated with multiple customers is aggregated and stored in buckets [number of each interaction type]. Col. 18, lines 24-40: Different interaction types of the interaction data (examples of interactions in Table 1) are weighed with coefficients to determine an impression scores [implicit popularity].);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Hershey with Langdon’s weighted calculations of shopper behavior because the references are analogous/compatible, since each is directed toward features of analyzing shopper behavior to determine shopper affinities, and because incorporating with Langdon’s weighted calculations of shopper behavior in Hershey would have served Hershey’s pursuit of effectively analyzing aggregated shopper behavior (See Hershey, Abstract); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 16, Hershey in view of Langdon in further view of Aoki discloses the system of claim 14, further comprising: program instructions to determine a product category of the product and program instructions to determine that one or more of the set of plurality of different physical actions are key performance indicators for the product category based on a look-up table, wherein the calculating the implicit popularity number is based on only the aggregate action event data for the key performance indicators (Hershey: Fig. 17, 26-29 and Col. 16, 22-24: Given shopper profile data, shopper trajectory data (data on shopper actions as the shopper navigates through a store) is associated with point of sale data (specifically, the contents of the shopper database can be aggregated over all shoppers for analysis). Categories of items purchased by a shopper are retrieved and the location of the identified categories of the items are mapped to the store layout. From these decision factors, a brand or product affinity [popularity number] can be calculated from how often a shopper purchases a brand or product compared to other brands or products in a particular category [key performance indicators]. Examiner notes that the shopper data consists of aggregated shopper data over all shoppers. The shopper data respective to a particular category is a subset of the aggregated shopper data and consumer actions. See Cols. 7-8 where consumer actions include different interactions made between a shopper and the surrounding marketing elements of a store, such as displays and items, for example, visual attention, physical contact, and more high-level various shopping actions including comparing products, reading labels, waiting in a line, etc. See Col. 16, lines 44-53 where the categories of the items are retrieved from an item category table.).

As per Claim 17, Hershey in view of Langdon in further view of Aoki discloses the system of claim 16... physical actions (Hershey: Col. 7-8: The Shopper Profile Data includes the shopper behavior dataset, which is raw measurements for a shopper such as collection of physical and contextual attributes of a shopper's single trip to a store and the Point-of-Sale (PoS) data. The physical attributes can describe the shopper's physical states, consisting of a trajectory of a shopper and the physical states of the shopper including gesture, head orientation, mobile device usage mode, etc. The contextual attributes can describe any interactions made between a shopper and the surrounding marketing elements of a store, such as displays and items, for example, visual attention, physical contact, and more high-level various shopping actions including comparing products, reading labels, waiting in a line, etc. [different physical consumer actions] (See Cols. 7-8).

Hershey does not explicitly disclose; however, Langdon discloses wherein the applying different predetermined weights to the respective types of …actions comprises applying weights to the key performance indicators, such that the implicit popularity number is based on the weighted key performance indicators (Langdon: Col. 4, lines 5-24: An impression score is based on consumer interaction types with a product. Col. 16-17 lines 26-40: Consumer interaction data associated with multiple customers is aggregated and stored in buckets [number of each interaction type]. Col. 18, lines 24-40: Different interaction types of the interaction data (examples of interactions and KPIs in Table 1) are weighed with coefficients to determine an impression scores [implicit popularity].)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Hershey with Langdon’s weighted calculations of shopper behavior because the references are analogous/compatible, since each is directed toward features of analyzing shopper behavior to determine shopper affinities, and because incorporating with Langdon’s weighted calculations of shopper behavior in Hershey would have served Hershey’s pursuit of effectively analyzing aggregated shopper behavior (See Hershey, Abstract); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 18, Hershey in view of Langdon in further view of Aoki discloses the system of claim 14, further comprising.

Hershey does not explicitly disclose; however, Langdon discloses weighted aggregated action event data (Langdon: Col. 4, lines 5-24: An impression score is based on consumer interaction types with a product. Col. 16-17 lines 26-40: Consumer interaction data associated with multiple customers is aggregated and stored in buckets [number of each interaction type]. Col. 18, lines 24-40: Different interaction types of the interaction data (examples of interactions in Table 1) are weighed with coefficients to determine an impression scores [implicit popularity].)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Hershey with Langdon’s weighted calculations of shopper behavior because the references are analogous/compatible, since each is directed toward features of analyzing shopper behavior to determine shopper affinities, and because incorporating with Langdon’s weighted calculations of shopper behavior in Hershey would have served Hershey’s pursuit of effectively analyzing aggregated shopper behavior (See Hershey, Abstract); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Hershey does not explicitly disclose, however Aoki discloses program instructions to determine an emotion based on the… action event data for the products; and program instructions to select an emoticon associated with the emotion, wherein the display category further includes at least one selected from the group consisting of: the implicit popularity number, the emoticon, a symbolic rating associated with the implicit popularity number and combinations thereof (Aoki: Col. 8, lines 43- Col. 9, lines 20; Col. 10, lines 20-40; and Col. 12, lines 1-38: A server receives a display device information corresponding to the picked up product. Multiple display categories of display device information can be displayed. Specifically, as shown in Figs. 11A-11B, the display device information may display a monthly sales ranking or popularity of a product [measure of consumer popularity] at the location. Based on action data (i.e. a user picking up a product), an emotion can be selected and displayed with an emoticon or mascot, along with a popularity of the product.).    

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Hershey with Aoki’s display based on product analytics because the references are analogous/compatible, since each is directed toward features of analyzing and rating products, and because incorporating with Aoki’s display based on product analytics in Hershey would have served Hershey’s pursuit of effectively displaying the analyzed shopper data (See Hershey, Col. 32); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 19, Hershey in view of Langdon in further view of Aoki discloses the system of claim 14, further comprises program instructions to obtain real-time consumer interaction data in the form of sensor data from motion detecting sensors (Hershey: Fig. 19-21 and Cols. 2, 13 (lines 1-40), 18-19 and 24 (lines 4-12): A deployment of cameras and signal sensors continuously recognize and track shopper behavior [consumer interaction data] at a location or a plurality of locations. See Fig. 20-21 for the vision sensors and areas of interest including entrance, checkout and exit can be covered by Wi-Fi sensors. The vision sensors track a shopper and their current trajectory through the store, such that the shopper trajectory can indicate the direction a shopper moves (See 13 (lines 1-40) and 24 (lines 4-12). Also, Fig. 22 shows an example of partial video and partial mobile coverage configuration. In this configuration, areas of interest 1902A-B including entrance, checkout, and exit can be covered by overlapping Wi-Fi and vision sensors.).

As per Claim 20, Hershey in view of Langdon in further view of Aoki discloses the system of claim 14, further comprising program instructions to dynamically update the implicit popularity number on a continuous basis…  wherein the consumer monitoring devices include one or more cameras, the real-time consumer interaction data comprises streaming digital video data from the one or more cameras, and the identifying consumer actions related to the product at the physical location comprises analyzing the streamlining digital video data using image recognition software  (Hershey: Figs. 2-6 and Col. 2, 7, 13 (lines 1-40), Cols. 24 (lines 4-12), 26-28 and 30:  : A deployment of cameras and signal sensors continuously recognize and track shopper behavior [consumer interaction data] at a location or a plurality of locations. See Fig. for shopper recognition in the shopper recognizer. See Fig. 20-21 for the vision sensors and areas of interest including entrance, checkout and exit can be covered by Wi-Fi sensors. The vision sensors track a shopper and their current trajectory through the store, such that the shopper trajectory can indicate the direction a shopper moves (See 13 (lines 1-40) and 24 (lines 4-12).  Tracking shoppers is presented for tracking shoppers one at a time, the tracking to produce aggregated results across many shoppers can occur continuously, for all shoppers, over time. A Shopper Recognizer module can use the shopper profile data to determine if it matches an existing shopper profile data. If a shopper has existing profile data, a Shopper Profile Merger module can retrieve the new shopper profile data to merge and update the existing shopper profile data. Updated data (the accepted input shopper profile data) can be collected from a single location, or across many locations, and then aggregated into the Shopper Database for further analysis, where measurements and metrics can be derived based on a product or brand. Specifically, the shopper measurements and metrics can include per-week and per-month frequency [over time] of shopping visits to a store or to all stores, per-category and per-store time spent, per-category and per-store money spent, etc. The measurements and metrics for the shopper are collected based on a collection of physical and contextual attributes. The contextual attributes can describe any interactions made between a shopper and the surrounding marketing elements of a store such as displays and items, for example, visual attention, physical contact, and more high-level various shopping actions including comparing products, reading labels, waiting in a line, etc. [set of consumer actions]. Specifically, such interactions can be used to determine a product or brand affinity [popularity number] (See ¶0028). Examiner notes that the metrics are computed according to the period of times in which new shopper profile data is inputted for analysis.);

Hershey does not explicitly disclose; however, Aoki discloses automatically send an updated display category to the product display device (Aoki: Col. 8, lines 43- Col. 9, lines 20 and Col. 10, lines 20-40: A server receives a display device information corresponding to the picked-up product. Multiple display categories of display device information can be displayed. Specifically, as shown in Figs. 11A-11B, the display device information may display a monthly sales ranking or popularity of a product [measure of consumer popularity].).    

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Hershey with Aoki’s display based on product analytics because the references are analogous/compatible, since each is directed toward features of analyzing and rating products, and because incorporating with Aoki’s display based on product analytics in Hershey would have served
Hershey’s pursuit of effectively displaying the analyzed shopper data (See Hershey, Col. 32); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 22, Hershey in view of Langdon in further view Aoki discloses the method of claim 1, 

a)	wherein the consumer interaction data is further related to a second product at the location and is based on the physical actions of multiple consumers over the span of time at the location, the method further comprising: identifying, by the computing device, a second set of consumer actions related to the second product based on the consumer interaction data by analyzing the streaming digital video data using image recognition software, wherein the second set of consumer actions comprise a plurality of different physical actions of the multiple consumers over the span of time at the location(Hershey: Figs. 2, 10, 20-22 and Col. 2, 4-8, 19 22 and 26: A deployment of cameras and signal sensors continuously recognize and track shopper behavior [consumer interaction data] at a location or a plurality of locations (See Col. 2). See Fig. 20-21 for the vision sensors and areas of interest including entrance, checkout and exit can be covered by Wi-Fi sensors. Also, Fig. 22 shows an example of partial video and partial mobile coverage configuration. In this configuration, areas of interest 1902A-B including entrance, checkout, and exit can be covered by overlapping Wi-Fi and vision sensors. The camera deployment captures a constant stream of images. From the stream of images, multiple image recognition modules such as a visual feature extractor, body feature extractor face detector, etc. are used to detect and create shopper data (See Cols. 7-8). The Shopper Behavior Trackers for each retail location (see embodiments 302, 304, and 306) can track shoppers from the moment they enter the store to the time they exit. Data created by Shopper Behavior Trackers at each location can be stored in the Shopper DB, which aggregates and stores the data across all channels (See Col. 5). In-store behavior analytics measure the behavior of shoppers to provide a measurement on how category and brand buying decisions between a plurality of products [one or more actions and products] being made.  Shoppers’s trajectory and decisions to purchase an item at-shelf or pre-shelf can be tracked. Tracking shoppers is presented for tracking shoppers one at a time, the tracking to produce aggregated results across many shoppers can occur for all shoppers, over time. Data can be collected from a single location, or across many locations, and then aggregated into the Shopper Database (Shopper DB) for further analysis (See Col. 6). See Fig. 27 for specific shopper actions being recorded.); 

b)	determining, by the computing device, a product category of the second product (Hershey: Col. 21 (lines 50-67), Col. 22 (lines 1-13 and 37-49): Data regarding a determination of a decision to purchase an item includes a determined product category and category-based factors. Category based factors include a time spent engaging or shopping in a product category. See computing device in Col. 32, lines 39-60.);
 
c)	determining, by the computing device, that a subset of the second set of consumer actions are key performance indicators associated with the product category (Hershey: Col. 21 (lines 50-67), Col. 22 (lines 1-13 and 24-49): Data regarding a determination of a decision to purchase an item includes a determined product category and category-based factors. Category based factors include a time spent engaging or shopping in a product category. Specifically, a total category-based shopping time can be determined for a product category. Individual factors of the total category-based shopping time, such as navigating time (i.e. time navigating a categorical shopping aisle) and spending (i.e. time a shopper spends engaging with a product category) [subset of a set of consumer actions], can also be determined. See computing device in Col. 32, lines 39-60.);
 
d)	aggregating, by the computing device, the subset of the second set of consumer actions by type of physical action over time, thereby producing aggregated action event data related to the second product for the multiple consumers over the span of time at the location (Hershey: Figs. 2-6 and Col. 4-7, Col. 21 (lines 50-67), Col. 22 (lines 1-13 and 24-49) and 30: Tracking shoppers is presented for tracking shoppers one at a time, the tracking to produce aggregated results across many shoppers can occur continuously, for all shoppers, over time. Data regarding a determination of a decision to purchase an item includes a determined product category and category-based factors. Category based factors include a time spent engaging or shopping in a product category. Specifically, a total category-based shopping time can be determined for a product category. Individual factors of the total category-based shopping time, such as navigating time (i.e. time navigating a categorical shopping aisle) and spending (i.e. time a shopper spends engaging with a product category) [subset of a set of consumer actions], can also be determined. Data can be collected from a single location, or across many locations, and then aggregated into the Shopper Database for further analysis, where measurements and metrics can be derived based on a product or brand. Specifically, the shopper measurements and metrics can include per-week and per-month frequency of shopping visits to a store [over time at a location] or to all stores, per-category and per-store time spent, per-category and per-store money spent, etc. The measurements and metrics for the shopper are collected based on a collection of physical and contextual attributes. The contextual attributes can describe any interactions made between a shopper and the surrounding marketing elements of a store such as displays and items, for example, visual attention, physical contact, and more high-level various shopping actions including comparing products, reading labels, waiting in a line, etc. [set of consumer actions].); 
 
e)	types of physical actions in the aggregated action event data, thereby producing aggregated action event data related to the second product for the multiple consumers over the span of time at the location (Hershey: Figs. 2-6 and Col. 4-7 and 30: Tracking shoppers is presented for tracking shoppers one at a time, the tracking to produce aggregated results across many shoppers can occur continuously, for all shoppers, over time. Data can be collected from a single location, or across many locations, and then aggregated into the Shopper Database for further analysis, where measurements and metrics can be derived based on a product or brand. Specifically, the shopper measurements and metrics can include per-week and per-month frequency of shopping visits to a store [over time at a location] or to all stores, per-category and per-store time spent, per-category and per-store money spent, etc. The measurements and metrics for the shopper are collected based on a collection of physical and contextual attributes. The contextual attributes can describe any interactions made between a shopper and the surrounding marketing elements of a store such as displays and items, for example, visual attention, physical contact, and more high-level various shopping actions including comparing products, reading labels, waiting in a line, etc. [set of consumer actions].);

f)	calculating, by the computing device, an implicit popularity number for the second product based on the… aggregated action event data… consumer actions is performed by the multiple consumers over the span of time at the location, the subset of the second set of consumer actions being identified from the real-time consumer interaction data (Hershey: Fig. 33 and 34 Col. 26-28: A shopper’s current or real-time trajectory is estimated with a Device Tracker and stored in the Shopper DB as shopper profile data. The Shopper DB can store aggregated shopper trajectory, behavior, and transaction (PoS) data for each tracked shopper. This can include Shopper Behavior Data such as certain collected metrics, as well as the list of Trip Vectors. Shopper Behavior Data can include the determination of whether the shopper decided on a particular product pre-shelf or at-shelf. The contents of the Shopper DB can be aggregated over all shoppers, and the data made available to the Analytics Generation module for further analysis. The shopper data from the Shopper DB can calculate derivable metrics such as Brand/Product affinity [popularity].); and 

g)	a real-time measure of location-based consumer popularity of the second product (Hershey: Fig. 33 and 34 Col. 12 (lines 59-67)-Col. 13 (lines 1-7) and Cols. 26-28: A shopper’s current or real-time trajectory is estimated with a Device Tracker and stored in the Shopper DB as shopper profile data. The Shopper DB can store aggregated shopper trajectory, behavior, and transaction (PoS) data for each tracked shopper. This can include Shopper Behavior Data such as certain collected metrics. Shopper Behavior Data can include the determination of whether the shopper decided on a particular product pre-shelf or at-shelf. The contents of the Shopper DB can be aggregated over all shoppers, and the data made available to the Analytics Generation module for further analysis. The shopper data from the Shopper DB can calculate derivable metrics such as Brand/Product affinity [popularity] at a single retail location.).

Hershey does not explicitly disclose, however Langdon discloses 

e)	applying, by the computing device, different predetermined weights to each of the respective types of … actions (Langdon: Col. 4, lines 5-24: An impression score is based on consumer interaction types with a product. Col. 18, lines 24-40: Different interaction types of the interaction data (examples of interactions in Table 1) are weighed with coefficients to determine an impression score.);

f)	weighted aggregated action event data, wherein the implicit popularity number is based on a total number of times each of the respective types of physical actions in the subset of the set of consumer actions is performed by the multiple consumers (Langdon: Col. 4, lines 5-24: An impression score is based on consumer interaction types with a product. Col. 16-17 lines 26-40: Consumer interaction data associated with multiple customers is aggregated and stored in buckets [number of each interaction type]. Col. 18, lines 24-40: Different interaction types of the interaction data (examples of interactions in Table 1) are weighed with coefficients to determine an impression scores [implicit popularity].)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Hershey with Langdon’s weighted calculations of shopper behavior because the references are analogous/compatible, since each is directed toward features of analyzing shopper behavior to determine shopper affinities, and because incorporating with Langdon’s weighted calculations of shopper behavior in Hershey would have served Hershey’s pursuit of effectively analyzing aggregated shopper behavior (See Hershey, Abstract); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Hershey does not explicitly disclose; however, Aoki discloses:

g)	sending, by the computing device, a display category to a second digital product display device associated with the second product at the location via the network connection, for display on the second digital product display device, based on the implicit popularity number for the second product, wherein the display category represents a… measure… of consumer popularity of the product (Aoki: Col. 8, lines 43- Col. 9, lines 20 and Col. 10, lines 20-40: A server receives a display device information corresponding to the picked up product. Multiple display categories of display device information can be displayed. Specifically, as shown in Figs. 11A-11B, the display device information may display a monthly sales ranking or popularity of a product [measure of consumer popularity]. See Fig. 3 for multiple display devices.).    

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Hershey with Aoki’s display based on product analytics because the references are analogous/compatible, since each is directed toward features of analyzing and rating products, and because incorporating with Aoki’s display based on product analytics in Hershey would have served
Hershey’s pursuit of effectively displaying the analyzed shopper data (See Hershey, Col. 32); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 25, Hershey in view of Langdon in further view of Aoki discloses the method of claim 22, wherein the calculating the implicit popularity number for the product and the calculating the implicit popularity number for the second product are performed in an ongoing or periodic basis such that the implicit popularity number of the product and the implicit popularity number of the second product are continuously or periodically updated based on the real-time consumer action data  (Hershey: Col. 6, lines 50-65: A shopper profile can collects shopper events respective to a product of brand. The tracking of shoppers can occur continuously and can be aggregated across many shoppers.  Data can be collected from a single location, or across many locations, and then aggregated into the Shopper Database for further analysis, where measurements and metrics can be derived based on a product or brand, such as Brand/Product affinity (See Col. 26). See Col. 25-26 where current [real-time] shopper profile data can update the existing profile data with the new measurements iteratively over time. According to the updated inputs to the shopper profile data, a Brand/Product Affinity is calculated.);

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hershey et al. (US Patent, 10,354,262, hereinafter referred to as Hershey) in view of Langdon et al. (US Patent, 10,832,281, hereinafter referred to as Langdon) in further view of Aoki et al. (US Patent Application 10,121,164, hereinafter referred to as Aoki) in even further view of Hurewitz (US Patent Application Publication, 2014/0365334).

As per Claim 21, Hershey in view of Langdon in further view of Aoki discloses the method of claim 1.  

Hershey does not explicitly disclose, however Hurewitz discloses further comprising: determining, by the computing device, an emotion based on a … combination of the key performance indicators; and selecting, by the computing device… the emotion (Hurewitz: ¶0029 and 0087: Sensors are located near physical products to track and record the customer interacting with the physical product, via skeletal joint movement or facial expressions of the customer. Product interaction data is collected and aggregated for the physical products to determine the emotions of the customers.); 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Hershey with Hurewitz determinations of shopper behavior because the references are analogous/compatible, since each is directed toward features of analyzing shopper behavior, and because incorporating with Hurewitz determinations of shopper behavior in Hershey would have served Hershey’s pursuit of effectively analyzing shopper behavior (See Hershey, Abstract); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Hershey does not explicitly disclose, however Aoki discloses selecting, by the computing device, an emoticon associated with the emotion, wherein the display category further comprises the emoticon (Aoki: Col. 8, lines 43- Col. 9, lines 20; Col. 10, lines 20-40; and Col. 12, lines 1-38: A server receives a display device information corresponding to the picked-up product. Multiple display categories of display device information can be displayed. Specifically, as shown in Figs. 11A-11B, the display device information may display a monthly sales ranking or popularity of a product [measure of consumer popularity] at the location. Based on action data (i.e. a user picking up a product), an emotion can be selected and displayed with an emoticon or mascot, along with a popularity of the product.).    

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Hershey with Aoki’s display based on product analytics because the references are analogous/compatible, since each is directed toward features of analyzing and rating products, and because incorporating with Aoki’s display based on product analytics in Hershey would have served Hershey’s pursuit of effectively displaying the analyzed shopper data (See Hershey, Col. 32); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hershey et al. (US Patent, 10,354,262, hereinafter referred to as Hershey) in view of Langdon et al. (US Patent, 10,832,281, hereinafter referred to as Langdon) in further view of Aoki et al. (US Patent Application 10,121,164, hereinafter referred to as Aoki) in even further view of Schiffman et al. (US Patent Application Publication, 2014/0164190, hereinafter referred to as Schiffman).

As per Claim 23, Hershey in view of Langdon in further view of Aoki discloses the method of claim 22.

Hershey does not explicitly disclose, however Schiffman discloses wherein the product and the second product have a same product category… and the display category of the product is different from the display category of the second product (Schiffman: Fig. 15 and ¶0038-0044: Analytics data for how often a given product is touched is aggregated and displayed. See Fig. 15 where the product category is selected for analytics (i.e. the product category for each analyzed product is Spring Shoes). However, Fig. 15 also shows a different shoe in each display category.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Hershey with Schiffman’s display based on product analytics because the references are analogous/compatible, since each is directed toward features of analyzing and rating products, and because incorporating with Schiffman’s display based on product analytics in Hershey would have served
Hershey’s pursuit of effectively displaying the analyzed shopper data (See Hershey, Col. 32); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Hershey does not explicitly disclose; however, Aoki discloses the digital product display device is located on the product, the second digital product display device is located on the second product (Aoki: See Figs. 2-3 for multiple product display devices located on multiple products.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Hershey with Aoki’s display based on product analytics because the references are analogous/compatible, since each is directed toward features of analyzing and rating products, and because incorporating with Aoki’s display based on product analytics in Hershey would have served Hershey’s pursuit of effectively displaying the analyzed shopper data (See Hershey, Col. 32); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hershey et al. (US Patent, 10,354,262, hereinafter referred to as Hershey) in view of Langdon et al. (US Patent, 10,832,281, hereinafter referred to as Langdon) in further view of Aoki et al. (US Patent Application 10,121,164, hereinafter referred to as Aoki) in even further view of Schiffman et al. (US Patent Application Publication, 2014/0164190, hereinafter referred to as Schiffman) in even further view of Agara et al. (US Patent Application Publication, 2015/0348059, hereinafter referred to as Agara) in even further view of Hurewitz (US Patent Application Publication, 2014/0365334).

As per Claim 24, Hershey in view of Langdon in further view of Aoki in even further view of Schiffman discloses the method of claim 23.

Hershey does not explicitly disclose, however Agara discloses the method of claim 23, wherein the product category is an appliance (Agara: See Fig. 7 and ¶0078: A product category may be a product unit such as a refrigerator.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Hershey with Agara’s shopper behavior and shopper categories because the references are analogous/compatible, since each is directed toward features of analyzing and rating shopper behavior, and because incorporating with Agara’s shopper behavior and shopper categories in Hershey would have served Hershey’s pursuit of effectively analyzing shopper behavior (See Hershey, Abstract); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Hershey does not explicitly disclose, however Hurewitz discloses the image recognition software includes eye tracking tools (Hurewitz: ¶0052-0053 and 0078-00079: Customers are interactions tracked through sensors, such interactions include where the customer is looking (e.g. looking at a product for a period of time). Anatomical parameters, related to facial characteristics, of the customers are detected by the sensors using facial recognition.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Hershey with Hurewitz determinations of shopper behavior because the references are analogous/compatible, since each is directed toward features of analyzing shopper behavior, and because incorporating with Hurewitz determinations of shopper behavior in Hershey would have served Hershey’s pursuit of effectively analyzing shopper behavior (See Hershey, Abstract); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Leykin et al. (2008: Detecting Shopper Groups in Video Sequences): We present a framework to detect so-called ”shopper groups” in tracked video sequences of retail stores. Our system uses tracked coordinates to detect a series of swarming events, i.e. the scenarios where several people behave with intrinsic group characteristics.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON MICHELLE NEAL whose telephone number is (571)272-9334. The examiner can normally be reached 9-5pm ET, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON MICHELLE NEAL
Examiner
Art Unit 3683



/TIMOTHY PADOT/Primary Examiner, Art Unit 3683